Exhibit 10.4

EXECUTION VERSION

JOINDER TO COLLATERAL TRUST AGREEMENT

JOINDER TO COLLATERAL TRUST AGREEMENT (this “Joinder Agreement”), dated as of
August 1, 2008, among MICROGY HANFORD, LLC, a California limited liability
company, MICROGY RIVERDALE, LLC, a California limited liability company
(together, the “California Subsidiary Guarantors”), subsidiaries of MICROGY
HOLDINGS, LLC (or its permitted successor), a Delaware limited liability company
(the “Company”), the Company, the Texas Subsidiary Guarantors (those subsidiary
guarantors party to the Collateral Trust Agreement defined below) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as collateral trustee (the “Collateral
Trustee”).

WITNESSETH

WHEREAS, the Company and the Texas Subsidiary Guarantors have heretofore
executed and delivered to the Collateral Trustee a Collateral Trust Agreement
(the “Collateral Trust Agreement”), dated as of October 1, 2006, to secure the
Guarantee Agreement (as amended and supplemented by the Supplemental Guarantee
defined below, the “Guarantee Agreement”), dated as of October 1, 2006 between
the Company, the Texas Subsidiary Guarantors and the Collateral Trustee
providing for the Company’s guarantee of the Guaranteed Obligations (as defined
in the Guarantee Agreement), which include the Gulf Coast Industrial Development
Authority Environmental Facilities Revenue Bonds (Microgy Holdings Project),
Series 2006 (the “Series 2006 Bonds”), and the Texas Subsidiary Guarantors’
guarantees of the Guaranteed Obligations; and

WHEREAS, the California Statewide Communities Development Authority has
authorized the issuance of its Environmental Facilities Revenue Bonds (Microgy
Holdings Project) Series 2008A (the “Series 2008A Bonds”), in an aggregate
principal amount of $62,425,000 to finance certain solid waste disposal
facilities located in California (the “California Facilities”); and

WHEREAS, pursuant to the Supplemental Guarantee Agreement (the “Supplemental
Guarantee Agreement”), dated as of August 1, 2008 between the Company, the Texas
Subsidiary Guarantors, the California Subsidiary Guarantors (the Texas
Subsidiary Guarantors and the California Subsidiary Guarantors together, the
“Subsidiary Guarantors”) and the Collateral Trustee, as Trustee, the parties
agreed that the California Subsidiary Guarantors shall join as parties to the
Guarantee Agreement, the Company’s ownership interests in the California
Subsidiary Guarantors shall become part of the Collateral, the assets comprising
the California Facilities shall become part of the Collateral, and Obligations
issued to fund the California Facilities shall be Guaranteed Obligations; and

WHEREAS, the Company, the Subsidiary Guarantors and the Collateral Trustee have
entered into this Joinder Agreement to (a) join as parties to the Collateral
Trust Agreement the California Subsidiary Guarantors, (b) secure the Guarantee
Agreement, as supplemented by the Supplemental Guarantee Agreement, and
(c) establish the Series 2008 Cash Collateral Fund.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:

A. Capitalized Terms. Unless otherwise defined in this Joinder Agreement,
capitalized terms used herein without definition shall have the meanings
assigned to them in the Collateral Trust Agreement

B. Agreement to be Bound. The California Subsidiary Guarantors hereby become
parties to the Collateral Trust Agreement as Subsidiary Guarantors and agree to
be bound by all of the provisions of the Collateral Trust Agreement applicable
to Subsidiary Guarantors and to perform all of the obligations and agreements of
the Subsidiary Guarantors under the Collateral Trust Agreement.

C. Pledge of Collateral. To secure the Guarantee Agreement, as supplemented by
the Supplemental Guarantee Agreement, the Company hereby delivers to the
Collateral Trustee a pledge and assignment of the Company’s ownership interests
in the California Subsidiary Guarantors, and each of the California Subsidiary
Guarantors hereby delivers to the Collateral Trustee a mortgage and security
agreement on substantially all of its property.

D. Series 2008 Cash Collateral Fund. Until the earlier of the date that the
Collateral Trustee releases its interest in all of the Collateral pursuant to
Section 8.03 of the Collateral Trust Agreement or the date on which a Rating
Event occurs, a cash collateral account (the “Series 2008 Cash Collateral Fund”)
shall be maintained by the Collateral Trustee in its name at its offices at its
corporate trust department in accordance with the terms of the Collateral Trust
Agreement. The Series 2008 Cash Collateral Fund and all funds, balances and
other monies maintained therein shall not constitute part of the Collateral and
the Collateral Trust Estate. The 2008 Cash Collateral Fund shall be maintained
as set forth in the Collateral Trust Agreement and deposits shall be made as set
forth in section 3.05B of the Guarantee Agreement. The Series 2008 Cash
Collateral Fund established under this Joinder Agreement is intended to secure
only the Series 2008A Bonds.

E. Governing Law. The provisions of this Joinder Agreement creating a trust for
the benefit of the holders of the Guarantee and setting forth the rights,
duties, obligations and responsibilities of the Collateral Trustee hereunder
shall be governed by and construed in accordance with the laws of the State of
California. In all other respects, including, without limitation, all matters
governed by the Uniform Commercial Code, this Joinder Agreement shall be
governed by and construed in accordance with the laws of the State of
California, except as otherwise required by mandatory provisions of law.

F. Counterparts. The parties may sign any number of copies of this Joinder
Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement.

G. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

2



--------------------------------------------------------------------------------

H. The Collateral Trustee. The Collateral Trustee shall not be responsible in
any manner whatsoever for or in respect of the validity or sufficiency of this
Joinder Agreement or for or in respect of the recitals contained herein, all of
which recitals are made solely by the California Subsidiary Guarantors and the
Company.

I. Ratification of Collateral Trust Agreement; Joinder Agreement Part of
Collateral Trust Agreement. Except as expressly amended hereby, the Collateral
Trust Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Joinder Agreement shall form a part of the Collateral Trust Agreement for all
purposes.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and attested, all as of the date first above written.

 

CALIFORNIA SUBSIDIARY GUARANTORS   MICROGY HANFORD, LLC   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer   MICROGY
RIVERDALE, LLC   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer MICROGY
HOLDINGS, LLC By:  

/s/ Michael E. Thomas

Name:   Michael E. Thomas Title:   Vice President TEXAS SUBSIDIARY GUARANTORS:  
MST PRODUCTION LTD.   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer   MST GP,
LLC   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer   MST
ESTATES LLC   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer

 

4



--------------------------------------------------------------------------------

  RIO LECHE ESTATES, L.L.C.   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer   MISSION
BIOGAS, L.L.C.   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer   HEREFORD
BIOGAS, L.L.C.   By:  

/s/ Michael E. Thomas

  Name:   Michael E. Thomas   Title:   Vice President and Treasurer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Marvin Kierstead

Name:   Marvin Kierstead Title:   Vice President

 

5